Citation Nr: 1720560	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to November 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDING OF FACT

The Veteran's service-connected disabilities do not cause unemployability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).

The Veteran is currently service-connected for posttraumatic stress disorder at 50 percent, bronchial asthma at 30 percent, and atopic dermatitis at 10 percent, and has a noncompensable rating for status post stress fracture of the left foot second metatarsal, for a combined rating of 70 percent rating as of August 22, 2011.  Therefore, the Veteran currently meets the schedular rating criteria for TDIU.

The central inquiry in whether a veteran is entitled to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran reported on his November 2011 application for TDIU that his most recent employment includes part-time janitorial positions from March 1999 to August 2009 and from December 2007 to September 2009.  He indicated he had been fired and rehired a number of times. He stated that work stress got to be more than he could handle.  He reported he left his last job in September 2009 due to his disability and has not tried to obtain employment since then.  On a prior application for TDIU he stated his asthma and memory loss caused him to be unemployable.

Notably, it appears the Veteran also moved out of the country shortly after September 2009.  A March 2011 VA treatment record reflects that the Veteran reported he moved to the Philippines in October 2009.

The record indicates that the Veteran operated heavy construction equipment in service.  He graduated high school, but did not finish college.  He reported working in janitorial services for 16 years.

At his December 2011 VA PTSD examination the Veteran reported that he resigned because he was tired of being fired by different employers.  The VA examiner indicated that the Veteran's PTSD causes depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  In a January 2012 opinion, the VA examiner opined that the Veteran's PTSD is not a deterrent to employment.  The examiner stated that the Veteran's PTSD may result in the Veteran being paranoid toward others as well as irritable and prone to fits of anger, which can affect his interpersonal relationships and work performance, but would not render him totally unemployable.  The examiner pointed to the past history of 16 years performing janitorial services.  The examiner also noted that the Veteran reported spending his time on his computer, playing role playing games, reading books and hanging out with local expats.  The examiner suggested that the Veteran's current unemployment may be due to choice or causes other than his PTSD.

At his September 2010 VA respiratory examination the Veteran reported having asthma attacks due to a lack of air conditioning at his last job when working after office hours doing janitorial work.  He reported he cannot tolerate a hot, humid environment.  The examiner indicated that the effect of the condition on occupational activities was lack of stamina and it would cause mild to moderate restrictions on usual activities.  The Veteran reported he was not employed but not retired and the reason given for unemployment was "married here in the Philippines."  At the Veteran's April 2012 VA respiratory examination the examiner opined that the Veteran's bronchial asthma has a mild impact on his ability to function in physical work but no impact on sedentary employment.

At his October 2010 VA skin examination the Veteran reported an intermittent, itchy skin rash.  The Veteran has not reported that his atopic dermatitis affects his employability.

In an August 2013 statement a friend of the Veteran's, who reported he has known him for the past three years and socializes with him on a regular basis, stated that he has witnessed the Veteran's mood swings, inability to sleep, drunkenness as a way to relieve pain, unreliability, inability to start and finish small tasks, inability to work with others, lack of concentration, memory loss during conversations, and problem with authority.  The man stated that he had previously been a manager in a large company and that he believes that even if the Veteran had been hired for a position he would have been dismissed due to his PTSD symptoms.  The man further stated that the Veteran is unable to work with others due to frustration and aggressiveness.

A statement from another friend of the Veteran's indicates that the man met the Veteran in December 2010 and at some point hired the Veteran to do a "website task" for him.  He stated that he found the Veteran to be an inefficient and unreliable worker who did not complete tasks on deadline and performed a low standard of work.  He reported the Veteran was aggravated and irritable when confronted.  The man opined that he could not see the Veteran able to be employed in a professional setting for very long.

The Board does acknowledge that both the Veteran's friends and the December 2011 VA examiner opined that the Veteran's PTSD would cause interpersonal difficulties.  However, even accepting that as true, the record does not indicate that the Veteran's previous employment in janitorial services required a level of interpersonal interaction that he was incapable of due to his PTSD.  His PTSD may cause difficulties establishing and maintaining effective work relationships without preventing employment, and in fact, such difficulty is contemplated by the schedular rating criteria for PTSD.  Furthermore, the Veteran has shown he is able to keep some interpersonal relationships as he indicated to the examiner that he had friendships with other expats. 

The record further does not suggest that the Veteran's asthma would preclude employment, with the April 2012 VA examiner opining that it would cause only minor impact on even physical employment.

Even considering the impact of all of the Veteran's service-connected disabilities, a preponderance of the evidence is against finding that they would cause the Veteran to be unable to secure or follow a substantially gainful occupation.  Although the Veteran has reported he has been unemployed since moving out of the country, the record does not reflect that his unemployment is a result of his service-connected disabilities, to include his PTSD and asthma.  While both conditions may cause difficulties with employment, the Board finds that they do not prevent employment.  Significantly, examiners found the conditions would result in some mild restrictions on physical employment, pose some problems interacting with others and would not prevent him from performing sedentary employment.  The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal. Beaty, 6 Vet. App. at 537. In this case, however, the Veteran's education and training reflects he has the background to obtain alternative types of employment.  While the Board acknowledges that the Veteran's employment history was as a janitor, the Board notes that the Veteran has 3 years of college and has even recently done work on website tasks reflecting he has the knowledge and ability to seek out some forms of sedentary employment.   

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude his participation in all forms of employment, and therefore entitlement to TDIU is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2012, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  The Veteran has also submitted lay statements.  The VA provided the Veteran employment information forms to send to his previous employers, which the Veteran completed himself without providing addresses for the employers.  The Board notes that the Veteran later submitted a name and address of a person he identified only as a former boss, but did not submit a statement from that person.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in of his PTSD in December 2011 and of his asthma in September 2010.  The examiners, medical professionals, listened to the Veteran's assertions and discussed the effects of the Veteran's service-connected disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


